DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on October 10, 2019. Claims 1-13 are pending for examination.

Information Disclosure Statement
The IDs filed on 6/4/2021 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 4, 13 recite “in particular”. The limitation following the phrase “in particular” has a narrower range and it is not clear whether the claimed narrower range is a limitation or not.
Claim 3 recite “it” or “its”. It is unclear what it is referring.
Claim 2-13 are also rejected since they depend from the rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoree et al. (Lamoree: US 2009/0242695) in view of Nichols et al. (Nichols: US 2009/0309722 A1).
Regarding Claim 1, Lamoree teaches a life vest container device (Fig. 6, 600), in particular aircraft seat life vest container device, for a life vest unit (para 73, 624) , with a life vest container (para 67, 610) comprising an accommodation unit that has an accommodation para 75, sensor 616 may be used to detect when moveable door 618 has been opened.), wherein the monitoring device is at least configured to capture a change of at least one characteristic (para 75, sensor 616 may be used to detect when moveable door 618 has been opened).
Lamoree does not explicitly disclose the monitoring device is via at least one electric and/or electronic signal. 
However, the preceding limitation is known in the art of sensing/monitoring devices. Nichols teaches a sensor (402) configured to detect an opening of the container having a door (abstract and Fig. 8 and para 58) via at least one electric and/or electronic signal (para 59-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nichols in order to detect a breach of the container (Nichols, para 58).

Regarding Claim 2, the combination of Lamoree and Nichols teaches the life vest container device according to claim 1, comprising a life vest unit that is configured to be arranged in the accommodation space (Lamoree: Fig. 6 and para 73, 624). 

Regarding Claim 3, the combination of Lamoree and Nichols teaches the life vest container device according to claim 2, wherein the monitoring device is at least configured to capture, via at least one electric and/or electronic signal, a manipulation of the life vest container (Lamoree: para 75, sensor 616 may be used to detect when moveable door 618 has been opened. In this manner, emergency equipment system 600 may generate an indicator that tampering may have occurred with emergency equipment 622), a removal of the life vest unit out of its correct stowage position, in which it is arranged in the accommodation space, and/or a presence of at least one foreign body in the accommodation space. 


Regarding Claim 5, the combination of Lamoree and Nichols teaches the life vest container device at least according to claim 1, wherein the monitoring device comprises at least one electric and/or electronic sensor unit, which is at least partly arranged on the life vest container and/or on the accommodation unit (Lamoree: Fig. 6, sensor 616 on housing 10). 

Regarding Claim 6, the combination of Lamoree and Nichols teaches the life vest container device according to claim 5, wherein the at least one electric and/or electronic sensor unit comprises at least one electric coupling unit, which is configured to close or open an electric circuit if the life vest unit is moved out of its stowage position in the accommodation space (Nichols: para 59-60, when even a single pair of contacts do not electrically mate, then the path between nodes 901 and 902 is broken--i.e., an open circuit. Thus, the resistance of the path between nodes 901 and 902 may be relatively high. RFID tag 309 may be configured to detect the open circuit versus close circuit, e.g., by detecting the impedance difference). 

Regarding Claim 7, the combination of Lamoree and Nichols teaches the life vest container device according to claim 5, wherein the at least one electric and/or electronic sensor unit comprises at least one detection element, which is fixedly connected with the life vest container (Lamoree: Fig. 6, sensor 616 on housing 10 and Nichols para 58, sensor 402). 

Regarding Claim 9, the combination of Lamoree and Nichols teaches the life vest container device according to claim 1, wherein the monitoring device comprises at least one control and/or regulation unit, which is configured to capture the electric and/or electronic signal (Nichols: para 59-60) and to send an output signal to a checking system (Lamoree: para 106, monitoring system 1900 and para 110, The process then monitors the sensors for an indication (operation 2004). In response to detecting the indication, the process generates an alert). 

Regarding Claim 10, the combination of Lamoree and Nichols teaches the life vest container device according to claim 1, wherein the monitoring device comprises at least one output unit, which is configured to output at least one output signal (para 110, The process then monitors the sensors for an indication (operation 2004). In response to detecting the indication, the process generates an alert (operation 2006)). 

Regarding Claim 12, the combination of Lamoree and Nichols teaches anaircraft seat with a life vest container device according to claim 1 (Lamoree: Fig. 6, 602). 

Regarding Claim 13, the combination of Lamoree and Nichols teaches a method of monitoring a life vest container device (Fig. 6, 600), in particular an aircraft seat life vest container device, in particular according to claim 1, comprising a life vest unit (para 73, 624) and a life vest container (para 67, 610) with an accommodation unit that defines an accommodation space for the life vest unit and an access opening to the accommodation space (para 67, opening 620 with door 618), the method comprising: 
at least one of the life vest unit and the life vest container and capturing a change of at least one characteristic of the life vest unit and/or the life vest container (Fig. 19, 2004 and para 108-110).
Lamoree does not explicitly disclose the monitoring device is via at least one electric and/or electronic signal. 
However, the preceding limitation is known in the art of sensing/monitoring devices. Nichols teaches a sensor (402) configured to detect an opening of the container having a door (abstract and Fig. 8 and para 58) via at least one electric and/or electronic signal (para 59-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nichols in order to detect a breach of the container (Nichols, para 58).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoree et al. (Lamoree: US 2009/0242695) in view of Nichols et al. (Nichols: US 2009/0309722 A1) further in view of Woicekowski (EP 3098163 A1).
Regarding Claim 4, the combination of Lamoree and Nichols teaches the life vest container device according to claim 3, wherein the monitoring device comprises at least one electric and/or electronic sensor unit (Lamoree: Fig. 6, sensor 616 on housing 10 and Nichols: Fig. 4), but does not explicitly disclose which is at least configured for a sensing of a weight and/or a volume, in particular depending on at least one time characteristic. 
However, Woicekowski teaches a storage compartment having sensing of a volume, in particular depending on at least one time characteristic (para 32 and para 34, volumetric sensor 149).


Regarding Claim 11, the combination of Lamoree and Nichols teaches the life vest container device according to claim 10, but does not explicitly disclose wherein the at least one output unit comprises at least one optical and/or acoustical element that is arranged in an aircraft seat region. 
However, Woicekowski teaches a storage compartment having sensing of a volume (para 32 and para 34, volumetric sensor 149) and the at least one output unit comprises at least one optical element that is arranged in an aircraft seat region (Fig. 5-6 and para 34, visual indicator 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sensing of a volume as taught by Woicekowski in order to determine the usable space of the storage compartment (Woicekowski, para 33).

Claim8 is rejected under 35 U.S.C. 103 as being unpatentable over Lamoree et al. (Lamoree: US 2009/0242695) in view of Nichols et al. (Nichols: US 2009/0309722 A1) in view of Neff et al. (Neff: US 2004/0233054 A1).
Regarding Claim 8, the combination of Lamoree and Nichols teaches the life vest container device according to claim 5, but does not explicitly disclose wherein the at least one electric and/or electronic sensor unit comprises at least one optical sensor. 
However, Neff teaches a method for monitoring changes in the status or condition of a container using one or more monitoring units mounted to the container (abstract) and further teaches wherein the at least one electric and/or electronic sensor unit comprises at least one optical sensor (para 17: The sensors 22 are used to monitor changes in the environment in the Container. For example, the opening and closing of a door can be detected. The sensors 22 typically use reflected energy and, for example, can sense the presence of the door by sending and receiving back reflective energy. ... Sensors 22 which can be usefully included in a Monitoring Unit 21 according to the invention include conventional devices that detect various forms of energy including visible light, infrared light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Neff as a known implementation in the base device of door sensing device with the predictable result of sensing the status of the door.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687